~PTExA~
                     Arm-rnruYI..rExuAH

                      May   28,     1959

               White
Commissioner of Agriculture
Capitol Station
Austin, Texas
                                  Opinion No. W-634
                                  Re:   Whether Article 666
                                        controls the purchase
                                        of office equipment by
                                        the'Texas Department
                                        of Agriculture from
                                        the~Insurance Liqulda-
Dear Mr. White:                         to??.
       This office is In receipt of your recent letter
in which you have stated in part, as follows:
          "This Department has purchased forty-
      four (44) pieicesof equipment from the
      Insurance Liquidators, C.H. Langdeau, re-
      ceiver for Franklin American Insurance
      Compan   the total amount of purchase
             131.25. Before purchasing, this
      being f$'
      was cleared with the State Board of Con-
      trol and proper purchase vouchers were
      approved and transmitted to the Comptrol-
      ler Department from which they were re-
      turned to us with a refusal of approval
      for payment. The argument in question
      is whether or not we are purchasing this
      equipment from the Insurance Commission
      or from the Franklin American Insurance
      Company."
       Article 666, Vernon's Civil Statutes, provides
for the method of disposal (by sale or transfer to
another State agency) of surplus or salvage property
belonging to the State of Texas.
       Article 21.28, Insurance Code, Vernon's Civil
Statutes, establishing the office of State Insurance
Liquidator, prescribes the method of appointment and
Honorable John White, page 2 (W-634)
the duties and responsibilities of the office. The stat-
ute provides that he shal! be appointed the receiver of
any insurance company domiciled in the State of Texas
against whom delinquency proceedings have been brought.
       The property In question Is personal property of
the Franklin American Insurance Company which is in re-
ceivership. By order of the Court, the receiver obtains
possession and title to the property as trustee for the
benefit of the creditors and stockholders of the insur-
ance company involved. Neither the Court, the Board of
Insurance Commissioners, the Insurance Liquidator nor
the State of'Texas acquires any proprietary interest in
the property.
       Therefore, it is the opinion of this office that
Article 666 has no application to the purchase of the
property in question by the Department of Agriculture.
                       SUMMARY
             Article 666 has no application
             to a purchase of property by
             the Texas Agriculture Commission
             from the State Insurance Liqul-
             dator.
                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas




JLE:rm
APPROVED:
OPINION
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Elmer McVey
Leonard Passmore
Joe Allen Osborn
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V.Geppert